 

Exhibit 10.13

 

SECOND AMENDMENT TO EXCLUSIVE LICENSE AGREEMENT
UC Agreement Control No. 2006-04-0085

This Second Amendment to Exclusive License Agreement (“Second Amendment”), dated
as of
     May 8                        , 2006, is made by and among The Regents of
the University of California, a California corporation (“The Regents”),
Medivation, Inc., a Delaware corporation (“Medivation”), and Medivation Prostate
Therapeutics, Inc., a Delaware corporation and subsidiary of Medivation (“MPT”).

WHEREAS, The Regents, Medivation and MPT are parties to an Exclusive License
Agreement, dated as of August 12, 2005 (the “Exclusive License Agreement”);

WHEREAS, Medivation has been supporting research in Dr. Michael E. Jung’s
laboratory at UCLA under a Sponsored Research Agreement with an Effective Date
of August 12, 2005 (the “Sponsored Research Agreement”);

WHEREAS, an invention has been developed at UCLA in the performance of the
Sponsored Research Agreement, which is disclosed in UC Case No 2006-537 entitled
“New Thiohydantoin Androgen Receptor Antagonists for Treatment of Prostate
Cancer,” by Michael E. Jung and Dongwon Yoo, employees of The Regents, Charles
L. Sawyers, an employee of Howard Hughes Medical Institute (“HHMI”) and a member
of the faculty of the University of California, Los Angeles, and Chris Tran, an
employee of HHMI;

WHEREAS, the Sponsored Research Agreement grants Medivation the first right to
negotiate for a license to inventions made by The Regents in the performance of
the Sponsored Research Agreement, and Medivation has exercised its right and
wishes to obtain an exclusive license to the invention noted in the preceding
WHEREAS clause;

WHEREAS, Medivation as the parent corporation of MPT will benefit directly from
the agreements made herein; and

WHEREAS, the parties mutually intend to enter into this Second Amendment to
amend the terms of the Exclusive License Agreement, as specified below.

THEREFORE, the parties hereby agree as follows:

1.

Paragraph 1.1 (“Regents’ Patent Rights”) is deleted and replaced with the
following, which is amended to include “UC Case No. 2006-537” in the
parenthetical at the end of the paragraph:

 

1.1

“Regents’ Patent Rights” means The Regents interest in the claims of the United
States patents and patent applications, corresponding foreign patents and patent
applications (requested under Paragraph 7.3 herein), and any reissues,
extensions, substitutions, continuations, divisions, and continuation-in-part
applications (but only those claims in the continuation-in-part applications
that are entirely

 

1

--------------------------------------------------------------------------------

 

 

supported in the specification and entitled to the priority date of the parent
application) based on the patent applications listed in Appendix A (UC Case Nos.
2004-129, 2005-438, 2006-260 and 2006-537) 

2.

Appendix A (Regents’ Patent Rights) is deleted and replaced with the Appendix A
attached to this First Amendment, which is amended to include the patent
application filed under UC Case No. 2006-537.

3.

In consideration for the addition of UC Case No. 2006-537 to the Exclusive
License Agreement, Medivation will pay to The Regents a fee of five hundred
dollars ($500) within thirty (30) days of the Effective Date of this Second
Amendment.

4.

Except for the amendments specifically referenced above, all other terms of the
Exclusive License Agreement shall remain unchanged and in full force and effect.

The Regents, Medivation and MPT have executed this Amendment in duplicate
originals by their authorized officers on the dates written below:

 

MEDIVATION, INC.

 

THE REGENTS OF THE UNIVERSITY OF CALIFORNIA

 

 

 

 

 

 

 

By

 

/s/ C. Patrick Machado

 

By

 

Claire T. Wake, Ph.D.

 

 

 

 

 

 

 

Name

 

C. Patrick Machado

 

Name

 

Claire T. Wake, Ph.D.

Title

 

Senior Vice President and CFO

 

Title

 

Assistant Director, Licensing

 

 

 

 

 

 

 

Date

 

8 May 06

 

Date

 

May 16, 2006

 

 

 

MEDIVATION PROSTATE THERAPEUTICS, INC.

 

 

 

 

 

 

 

By

 

/s/ C. Patrick Machado

 

 

 

 

 

 

 

Name

 

C. Patrick Machado

 

 

Title

 

Senior Vice President and CFO

 

 

 

 

 

 

 

Date

 

8 May 06

 

 

 




 

2

--------------------------------------------------------------------------------

 

APPENDIX A

(Second Amendment)

REGENTS’ PATENT RIGHTS

UC Case No. 2004-129

PCT Patent Application No. US05/05529 “Methods and Materials for Assessing
Prostate Cancer Therapies and Compounds,” filed February 23, 2005, based on US
Provisional Patent Application No. 60/547,101 filed February 24, 2004.  The
inventors are Michael E Jung, Samedy Ouk, Charlie D. Chen and Derek Welsbie,
employees of The Regents, and Charles L. Sawyers, an employee of the Howard
Hughes Medical Institute (“HHMI”) and a member of the faculty of The Regents.

UC Case No. 2005-438

US Provisional Patent Application No. 60/680,835 “Novel Androgen Receptor
Inhibitors with Minimal Agonistic Activities,” filed May 13, 2005. The inventors
are Michael E. Jung, Samedy Ouk, Charlie D. Chen and Derek Welsbie, employees of
The Regents, and Charles L. Sawyers, an employee of the Howard Hughes Medical
Institute (“HHMI”) and a member of the faculty of The Regents.  This
application, together with the patent application pertaining to UC Case
No. 2004-129, cover the compounds identified as RD1 through RD138, inclusive, on
Exhibit A attached to the First Amendment.

PCT Patent Application No. PCT/US06/11417 (also includes UC Case Nos. 2006-260 &
2006-537) titled “Diarylthiohydantoin Compounds” was filed March 29, 2006. The
inventors are Michael E. Jung, Samedy Ouk, Charlie D. Chen, Derek Welsbie and
Dongwon Yoo, employees of The Regents, and Charles L. Sawyers, an employee of
Howard Hughes Medical Institute (“HHMI”) and a member of the faculty of the
University of California, Los Angeles, and John Wongvipat and Chris Tran,
employees of HHMI.

UC Case No. 2006-260

US Provisional Patent Application No. 60/750,351 filed December 15, 2005 and US
Provisional Patent Application No. 60/756,552 filed January 6, 2006, both titled
“Selected Diarylthiohydantoin Compounds,” filed January 6, 2006 (both were
subsequently rolled into PCT Patent Application No. PCT/US06/11417). The
inventors are Michael E. Jung, Samedy Ouk and Charlie D. Chen, employees of The
Regents, and Charles L. Sawyers, an employee of the Howard Hughes Medical
Institute (“HHMI”) and a member of the faculty of The Regents, and John
Wongvipat and Chris Tran, employees of HHMI.  This application will cover only
the following diarylthiohydantoin compounds developed in the laboratory of
Michael E. Jung, the structures of which are set forth on Exhibit A attached
hereto:

 

·

RD139 through RD142

 

·

RD145 through RD163

 

·

RD168

 

3

--------------------------------------------------------------------------------

 

UC Case No. 2006-537

US Provisional Patent Application No. TBD “Diarylthiohydantoin Compounds” filed
March 29, 2006 (This invention was also filed as part of PCT Patent Application
No. PCT/US06/11417, listed under UC Case No. 2005-438 above). The inventors are
Michael E. Jung and Dongwon Yoo, employees of The Regents, and Charles L.
Sawyers, an employee of Howard Hughes Medical Institute (“HHMI”) and a member of
the faculty of the University of California, Los Angeles, and Chris Tran, an
employee of HHMI. This application covers the following compounds: RD162’,
RD162’’, RD169 and RD170 (analogues of earlier compounds RD162 and RD131).

 

4